Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 1 of 16 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                                      CASE NO.:

 STEVEN HUFF, individually,
 and on behalf of all those similarly situated,

                        Plaintiff,
 vs.

 BOBCAT NORTH AMERICA, LLC,
 d/b/a ORION WASTE SOLUTIONS,
 BOBCAT DISPOSAL OF SARASOTA, LLC.,
 RUSSO AND SONS, LLC, M&MR OPERATIONS,
 INC. formerly RUSSO AND SONS, INC.,
 MIKE RUSSO, and MARILYN RUSSO,

                        Defendants.
                                                  /

                   COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, STEVEN HUFF (“Mr. Huff”), individually, as Class

 Representative, and on behalf of all other similarly situated employees, by and through

 undersigned counsel, files an individual claim in Count I and a Representative Action in

 Count II of this Complaint against Defendants, BOBCAT NORTH AMERICA, LLC, d/b/a

 ORION WASTE SOLUTIONS (“Bobcat North America”), BOBCAT DISPOSAL OF

 SARASOTA, LLC. (“Bobcat Disposal”), RUSSO AND SONS, LLC, M&MR

 OPERATIONS, INC. formerly RUSSO AND SONS, INC., MIKE RUSSO, and

 MARILYN RUSSO (collectively “Defendants”), and further states as follows:




                                                  1
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 2 of 16 PageID 2




                                     INTRODUCTION

         1.     Plaintiff brings this cause of action raising individual claims for unpaid

 overtime wages pursuant 29 U.S.C. § 207 (overtime provisions of the Federal Fair Labor

 Standards Act (“FLSA”)) and a Representative Action pursuant to 29 U.S.C. § 216(b)

 (authorizing representative actions under the FLSA) seeking to represent a class of

 employees denied unpaid overtime pursuant to the FLSA.

         2.     The FLSA prevents the exploitation of a class of workers who are in an

 unequal position with respect “to bargaining power and are thus relatively defenseless

 against the denial of a living wage is not only detrimental to their health and well being but

 casts a direct burden for their support upon the community. What these workers lose in

 wages the taxpayers are called upon to pay.” West Coast Hotel Co. v. Parrish, 300 U.S.

 379, 399 (1937)(Hughes, C.J).

         3.     Defendant utilized its unequal bargaining power to render defenseless Mr.

 Huff, and similarly situated employees, against the denial of the living wage which they

 are entitled to receive and that is protected by 29 U.S.C. § 207.

                              JURISDICTION AND VENUE

         4.     This Court has jurisdiction to hear this Complaint pursuant to 28 U.S.C. §

 1331.

         5.     Venue is proper in this Court under 28 U.S.C. § 1391(b).

                                       THE PARTIES

         6.     The Defendants provide waste disposal services to the construction

 industry.

                                               2
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 3 of 16 PageID 3




        7.      The Defendants provide dumpsters, portable bathrooms, grade crew

 services, and debris removal services in Florida and throughout the United States.

        8.      Prior to May of 2017, Mike Russo and Marilyn Russo operated Russo and

 Sons, Inc. independent and apart from the other Defendants.

        9.      In May of 2017, Bobcat North America acquired Russo and Sons, Inc.

 from Mike Russo and Marilyn Russo.

        10.       At that time, Bobcat North America formed Russo and Sons, LLC.

        11.     Russo and Sons, LLC now includes the assets and liabilities of Russo and

 Sons, Inc. (collectively referred to as “RSI”).

        12.     Mike Russo and Marilyn Russo changed the name of Russo and Sons, Inc.

 to M&MR Operations, Inc.

        13.     Subsequent to May of 2017, Bobcat North America manages, oversees, and

 directs all aspects of Bobcat Disposal, RSI, and the enterprise as a whole.

        14.     Bobcat North America, Bobcat Disposal, and RSI are a single enterprise.

        15.     Bobcat North America, Bobcat Disposal, and RSI share the same officers

 and ownership.

        16.     Bobcat North America, Bobcat Disposal, and RSI share a unified operation

 and common control of the organization.

        17.     Bobcat North America houses the corporate officers, human resources,

 finance, accounting, technology, and administrators of the enterprise.

        18.     With respect to RSI and Bobcat Disposal, Bobcat North America:

                a. sets objectives and implements strategy;

                                               3
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 4 of 16 PageID 4




                b. promotes the corporate brand;

                c. advertises and procures client contracts;

                d. hires and fires employees;

                e. supervises and controls employee work or conditions of employment;

                f. determines the rate and methods of payment; and

                g. maintains employment records.

        19.     Bobcat North America maintains and operate facilities throughout the

 United States including Wisconsin, Georgia, Arkansas and Florida.

        20.     Bobcat North America is headquartered in Sarasota, Florida.

        21.     Bobcat Disposal is the South Florida branch of the Defendants that rents

 and delivers roll off dumpsters and portable toilets to construction sites, and performs other

 waste disposal services for Defendants’ clients in Sarasota, Florida and the surrounding

 communities.

        22.     Bobcat Disposal is also responsible for payroll services to other branches.

        23.     RSI remains the Central Florida branch of the Bobcat North America that

 rents and delivers roll off dumpsters and portable toilets to construction sites, and performs

 other waste disposal services for Defendants’ clients in Ocoee, Florida and the surrounding

 communities.

        24.     Employees working in the Ocoee location drive RSI branded trucks and are

 required to purchase RSI uniforms but they are paid by Bobcat Disposal and their

 employment policies are set by Bobcat North America.



                                               4
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 5 of 16 PageID 5




         25.      At material times, Mike Russo, in relation to Russo and Sons, Inc.:

               a. was an officer;

               b. was involved in the day-to-day operation; guided company policies;

               c. was actively engaged in the management, supervision, and oversight;

               d. controlled financial affairs;

               e. could authorize compliance with the FLSA and other laws;

               f. acted directly or indirectly in the interest of the employer in relation to its

                  employees and was substantially in control of the terms and conditions of

                  the employees’ work.

         26.      At material times, MARILYN RUSSO, in relation to Russo and Sons,

 Inc.:

               a. was an officer;

               b. was involved in the day-to-day operation; guided company policies;

               c. was actively engaged in the management, supervision, and oversight;

               d. controlled financial affairs;

               e. could authorize compliance with the FLSA and other laws;

               f. acted directly or indirectly in the interest of the employer in relation to its

                  employees and was substantially in control of the terms and conditions of

                  the employees’ work.

         27.      Mr. Huff is a citizen of Florida who worked for Mike Russo, Marilyn Russo,

 and Russo and Sons, Inc. until it was purchased by Bobcat North America in May of 2017.



                                                  5
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 6 of 16 PageID 6




        28.     Prior to May of 2017, Mr. Huff was paid for some but not all of the overtime

 wages owed to him.

        29.     After May of 2017, Mr. Huff worked for Bobcat North America, Bobcat

 Disposal, and RSI.

        30.     After May of 2017, Mr. Huff was paid for some but not all of the overtime

 wages owed to him.

        31.     Mr. Huff retained LaBar & Adams, P.A. to represent him and the Class in

 this matter and agreed to pay said firm a reasonable attorney’s fee and costs for its services.

                                  FACTUAL ALLEGATIONS

        32.     Each defendant is an "employer" as defined by 29 U.S.C. § 203(d).

        33.     Defendants were joint employers within the meaning of the FLSA. For

 example, hourly employees drove or rode in trucks with logos and branding of RSI, were

 required to purchase and wear RSI uniforms, but were paid by Bobcat Disposal, and had

 their conditions of employment controlled by Bobcat North America.

        34.     Defendants have employees subject to the provisions of the FLSA, 29

 U.S.C. § 207, in the facilities where Mr. Huff performed work.

        35.     Defendants have employed two or more persons, including Mr. Huff,

 "engaged in commerce or in the production of goods for commerce,” or has “had

 employees handling, selling, or otherwise working on goods or materials that have been

 moved in or produced for commerce by a person,” as defined by 29 U.S.C. §

 203(s)(1)(A)(i).



                                               6
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 7 of 16 PageID 7




        36.     Mr. Huff avers that at all times relevant to the violations of the Fair Labor

 Standards Act, the Defendants are an enterprise whose annual gross volume of sales made

 or business done was not less than $500,000, in accordance with 29 U.S.C. §

 203(s)(1)(A)(ii).

        37.     Mr. Huff was employed by Defendants from 2014 until 2018.

        38.     Mr. Huff performed work for Defendants in Central Florida and operated

 out of their base facility in Ocoee, Florida.

        39.     Mr. Huff also performed work for Defendants’ customers at their local

 construction sites.

        40.     Mr. Huff’s job duties included, but were not limited to inspecting vehicles,

 operating heavy equipment, loading and unloading equipment, driving trucks, delivering

 equipment to customers, and performing manual labor in service to Defendants’ clientele.

        41.     At all times relevant to employment, Mr. Huff regularly used the

 instrumentalities of interstate commerce while performing work.

        42.     At all times relevant to employment, Mr. Huff also regularly used the

 channels of commerce while performing work.

        43.     Throughout his employment, Mr. Huff was paid an hourly rate plus

 overtime for some but not all hours worked by Defendants.

        44.     Throughout his employment, Mr. Huff worked numerous workweeks where

 his hours exceeded forty but he was not paid time-and-a-half for each overtime hour

 worked.



                                                 7
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 8 of 16 PageID 8




        45.     Mr. Huff was routinely required to come into work before the official start

 of business to inspect his vehicle for the day’s work.

        46.     Throughout his employment, Mr. Huff was subjected to Defendants’

 timesheet manipulation practice.

        47.     Defendants’ regularly and routinely adjusted or manipulated Mr. Huff’s

 timesheets to reflect a later start time of 6 a.m. in order to reduce overtime compensation.

        48.     Defendants implemented a practice whereby Mr. Huff’s timesheets were

 manipulated, without his knowledge, after work had been completed to reflect that he

 worked less time.

        49.     At the Ocoee location, Defendants “officially” opened for business at 6 am

 each workday, but Mr. Huff regularly commenced work at 5:30 a.m. When work before 6

 am was performed, Defendants adjusted the timesheets to reflect a later start time.

        50.     Defendants implemented a common practice wherein work performed

 before or after their “official hours of operation”, would not be compensated, although

 Defendants required employees perform the uncompensated work before and after the

 hours of operation.

        51.     Defendants’ timesheet manipulation practice was not limited to any job

 title, but was applied across hourly employees with similar job duties as Mr. Huff.

        52.     Throughout his employment, Mr. Huff was subjected to Defendants’

 automatic lunch break deduction policy where Defendants subtracted thirty minutes daily

 off his timesheets even though he did not take a lunch break or the lunch break was

 interrupted.

                                              8
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 9 of 16 PageID 9




           53.      Despite knowing that meal breaks were not taken, Defendants automatically

 deducted thirty-minute meal breaks from Mr. Huff’s timesheets.

           54.      Defendants knew or should have known that Mr. Huff was not breaking for

 lunch.

           55.      Mr. Huff was not able to have a meal break on most days, and usually

 worked through lunch, but was not compensated for this time as a result of Defendants’

 policy.

           56.      Mike Russo and Marilyn Russo had actual knowledge that employees,

 including Mr. Huff, were working overtime without proper compensation.

           57.      Mike Russo and Marilyn Russo could have forced compliance with FLSA

 rules and regulations, but decided against complying with the FLSA.

                           COLLECTIVE ACTION ALLEGATIONS

           58.      Mr. Huff brings Count II under the Fair Labor Standards Act as a collective

 action, and will request the Court to grant conditional class certification under 29 U.S.C. §

 216(b).

           59.      Mr. Huff, as Class Representative, seeks to prosecute this matter on behalf

 of himself and similarly situated employees who were all subject to the same common plan

 and practices complained of herein.

           60.      Mr. Huff is similarly situated to employees that:

                 a. worked out of the Ocoee location;

                 b. were paid an hourly rate for job duties that included driving trucks,

                    operating equipment, and performing manual labor; and

                                                 9
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 10 of 16 PageID 10




               c. were subjected to the Defendants’ common policies and practices

                  complained of herein.

         61.      While working for Defendants, Mr. Huff and other similarly situated

  employees, were subject to the same practice of denying proper overtime compensation to

  its employees because of two policies and practices:

               a. the timesheet manipulation practice, where employees’ timesheets were

                  manipulated, without their knowledge, after work had been completed to

                  reflect that less time was worked; and/or

               b. the automatic lunch deduction practice, where Defendants automatically

                  subtracted thirty minutes daily off employee timesheets even though a lunch

                  break was not taken or the lunch break was interrupted.

         62.      Throughout their employment, Mr. Huff, and other similarly situated

  employees were subjected to Defendants’ timesheet manipulation practice.

         63.      Throughout their employment, Mr. Huff, and other similarly situated

  employees were routinely required to come into work before the official start of business

  to inspect vehicles for the day’s work.

         64.      Throughout their employment, Mr. Huff, and other similarly situated

  employees had their timesheets manipulated and adjusted, without their knowledge, to

  reflect less time worked.

         65.      Throughout their employment, Mr. Huff, and other similarly situated

  employees were subjected to Defendants’ automatic lunch deduction practice.



                                               10
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 11 of 16 PageID 11




         66.     Throughout their employment, Mr. Huff, and other similarly situated

  employees were subject to Defendants’ practice of subtracting thirty minutes off employee

  timesheets on a daily basis even though a lunch break was not taken or the lunch break was

  interrupted.

         67.     Defendants’ payroll system automatically deducted thirty minutes each day

  during the workweek (Monday – Friday) from Mr. Huff’s, and other similarly situated

  employees’ timesheets and payroll records, regardless of whether an uninterrupted lunch

  break was taken.

         68.     Defendants had knowledge that Mr. Huff and other similarly situated

  employees were working overtime without proper compensation.

         69.     As a result of the Defendants’ unlawful practices, throughout their

  employment, Mr. Huff, and other similarly situated employees worked numerous

  workweeks where their hours exceeded forty but they were not paid time-and-a-half for

  each overtime hour worked.

         70.     Defendants failed to make a good faith effort to determine if Mr. Huff and

  similarly situated employees were compensated appropriately pursuant to the FLSA.

         71.     Defendants failed to maintain and keep accurate time records as required by

  the FLSA.

         72.     Defendants also failed to post the required notice pursuant to the FLSA.

         73.     Defendants’ unlawful compensation practices are in willful disregard of the

  rights of Mr. Huff and other similarly situated employees.



                                             11
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 12 of 16 PageID 12




          74.      Mr. Huff, as Class Representative for a group of similarly situated

  individuals, will seek conditional certification of two classes of employees with similar job

  duties who were paid hourly while working at the Ocoee location, during the relevant claim

  period, and were subject to either or both of the following common policies:

                a. the timesheet manipulation practice, where employees’ timesheets were

                   manipulated, without their knowledge, after work had been completed to

                   reflect that less time was worked; and/or

                b. the automatic deduction practice, where Defendants automatically

                   subtracted thirty minutes daily off employee timesheets even though a lunch

                   break was not taken or the lunch break was interrupted.

                                COUNT I
                     PLAINTIFF’S INDIVIDUAL CLAIM
              AGAINST DEFENDANTS FOR VIOLATIONS OF THE
          OVERTIME PROVISION OF THE FAIR LABOR STANDARDS ACT


          75.      The allegations contained in paragraphs 1-57 above are realleged herein.

          76.      By way of tolling agreement between the Parties, the applicable statute of

  limitations extends back two or three years (upon a finding of willfulness) from March 8,

  2019.

          77.      Defendants actions were willful and thus the claim period for Mr. Huff

  extends to March 8, 2016.

          78.      At all relevant times, Defendants repeatedly and willfully violated § 7 and

  § 15 of the FLSA by failing to compensate Mr. Huff at a rate not less than one and one-



                                                12
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 13 of 16 PageID 13




  half times the regular rate at which he was employed for workweeks longer than forty (40)

  hours.

           79.     Specifically, Mr. Huff worked numerous weeks in excess of forty (40) hours

  a week, yet was not compensated for all work in excess of forty (40) hours at a rate not less

  than one and one-half times the regular rate at which he was employed.

           80.     Defendants willfully failed to maintain and keep accurate time records as

  required by the Fair Labor Standards Act.

           81.     Defendants failed to post the required notice pursuant to the Fair Labor

  Standards Act.

           WHEREFORE, Mr. Huff, individually, demands judgment against Defendants,

  jointly and severally, for the following:

           (a)     Unpaid overtime wages found to be due and owing;

           (b)     An additional equal amount equal to the unpaid overtime wages found to

                   be due and owing as liquidated damages;

           (c)     Prejudgment interest;

           (d)     A reasonable attorney’s fee and costs; and,

           (e)     Such other relief as the Court deems just and equitable.

                                   JURY TRIAL DEMAND

           Plaintiff demands a jury trial on all issues contained in Count I.




                                                13
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 14 of 16 PageID 14




                             COUNT II
            COLLECTIVE ACTION BY CLASS REPRESENTATIVE
    FOR VIOLATIONS OF THE OVERTIME PROVISION OF THE FAIR LABOR
                          STANDARDS ACT


          82.    Mr. Huff, as Class Representative, re-alleges and incorporates herein the

  allegations contained in paragraphs 1-74 above.

          83.    By way of tolling agreement between the Parties, the applicable statute of

  limitations extends back two or three years (upon a finding of willfulness) from March 8,

  2019.

          84.    Defendants actions were willful and thus the claim period for Mr. Huff, as

  Class Representative, and all other similarly situated employees, extends to March 8, 2016.

          85.    Mr. Huff, as Class Representative, and all other similarly situated

  employees, were employed by Defendants during the relevant limitations period.

          86.    Throughout the employment of Mr. Huff, as Class Representative, and all

  other similarly situated employees, Defendants repeatedly and willfully violated § 7 and §

  15 of the Fair Labor Standards Act by failing to compensate the Class Representative and

  all other similarly situated employees, at a rate not less than one and one-half times the

  regular rate at which they were employed for workweeks longer than forty (40) hours.

          87.    Specifically, Class Representative, Mr. Huff, and all other similarly-situated

  employees worked numerous weeks throughout their employment in excess of forty hours

  a week, yet were not compensated for all work in excess of forty hours at a rate not less

  than one and one-half times the regular rate at which they were employed because: (1) their



                                              14
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 15 of 16 PageID 15




  timesheets were manipulated; and/or (2) because they were subjected to automatic lunch

  deductions even though they did not take the break.

         88.     Defendants failed to maintain and keep accurate time records as required by

  the FLSA.

         89.     Defendants failed to post the required notice pursuant to the FLSA.

         WHEREFORE, Mr. Huff, as Class Representative, on behalf of himself and

  similarly situated employees, demands judgment against Defendants, jointly and severally,

  for the following:

         (a)     Unpaid overtime wages found to be due and owing;

         (b)     An additional equal amount equal to the unpaid overtime wages found to

                 be due and owing as liquidated damages;

         (c)     Prejudgment interest;

         (d)     Reasonable attorney’s fee and costs; and,

         (e)     Such other relief as the Court deems just and equitable.

                                  JURY TRIAL DEMAND

         Class Representative on behalf of himself and similarly situated employees,

  demands a jury trial on all issues contained in Count II.




                                               15
Case 6:19-cv-00861-RBD-DCI Document 1 Filed 05/06/19 Page 16 of 16 PageID 16




                                           Respectfully submitted,


  Dated: May 6, 2019                       /s/ N. Ryan LaBar, Esq.
                                           N. RYAN LABAR, ESQ.
                                           Florida Bar No.: 0010535
                                           Email: rlabar@labaradams.com
                                           SCOTT C. ADAMS, ESQ.
                                           Florida Bar No.: 0573442
                                           Email: sadams@labaradams.com
                                           LABAR & ADAMS, P.A.
                                           2300 East Concord Street
                                           Orlando, Florida 32803
                                           (407) 835-8968 (phone)
                                           (407) 835-8969 (facsimile)




                                     16
